                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                                July 23, 2019
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

PETE RUSSELL,                                     §
                                                  §
          Petitioner,                             §
VS.                                               §      CIVIL ACTION NO. 4:13-CV-3636
                                                  §
LORIE DAVIS,                                      §
                                                  §
          Respondent.                             §


                          MEMORANDUM AND ORDER DENYING
                        PETITION FOR A WRIT OF HABEAS CORPUS

         Pete Russell, Jr., has been on Texas’ death row since 2003 for the capital murder of

Tanjala Brewer. After unsuccessfully challenging his conviction and sentence on state appellate

and habeas review, Russell petitions for federal habeas corpus relief. (Docket Entry No. 37).

Respondent Lorie Davis has filed an answer and moved for summary judgment. (Docket Entry

No. 47). Traditional limitations on federal review of state court judgments guide adjudication of

Russell’s petition.     In particular, the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) defines both the scope and nature of this Court’s review. Having reviewed the

record, the pleadings, and the applicable law, the Court will deny Russell’s federal petition. The

Court will not certify any issue for appellate review.

                                  FACTUAL BACKGROUND

         On August 13, 2001, family members found the body of forty-year-old Tanjala Brewer

lying on the floor of her kitchen. Her throat had been slit and blood pooled by her neck. Her

body had been posed in a spread-eagle position with her skirt raised. A crack pipe had been

placed in her hand.




1 / 45
          When first responders entered they discovered the gas on and lit candles throughout the

house. Bloody drag marks from the bedroom to the kitchen suggested that her body had been

moved. Blood pooled in Ms. Brewer’s bed and was spattered across the headboard. A machete

was lying nearby. Someone had apparently written on the bedroom mirror with blood. The

words: “She is a devil. I am God” had also been scrawled across the closet doors in blood.

          An autopsy counted twenty-three sharp-force injuries on Ms. Brewer’s hands, neck, and

torso. One stab wound had penetrated at least seven inches into her left breast. Hemorrhaging in

her eye suggested that she had suffered asphyxiation. Footprints indicated that the assailant had

stomped on her legs and stomach.

I.        The Prosecution

          The police quickly identified Russell as a suspect. A witness, in fact, had seen Russell

watching first responders from across the street as they investigated the grizzly scene. The

police located Russell a few days later at a motel.                  When the police entered his room, a

pornographic movie was playing on the television and the bathroom door was closed. The police

opened the door to find Russell in the bathtub, foaming at the mouth and holding a bottle of rat

poison.

          The police subsequently recorded two oral statements, both of which served as the basis

for charging Russell with capital murder. Under Texas law, “the gravamen of capital murder is

intentionally (or knowingly) causing a death, plus any one of various different types of

aggravating elements.” Gardner v. State, 306 S.W.3d 274, 302 (Tex. Crim. App. 2009). In the

subsequent trial, the defense did not dispute that Russell had murdered Ms. Brewer.1 In fact, trial

counsel told jurors in closing: “From day one, we have never tried to hide the ball from you. The


1
         Under Texas state law, “[a] person commits murder . . . if he intentionally or knowingly causes the death of
an individual.” Tex. Penal Code § 19.02(b)(1).


2 / 45
issue in this case is not who did it. It has never been who did it. It has always been why.” Tr.

Vol. 18 at 17. The defense focused its efforts on disproving the aggravator that made the killing

a capital crime.

         The State of Texas charged Russell with capital murder “in the course of committing or

attempting to commit . . . obstruction or retaliation” under Tex. Penal Code § 19.03(a)(2). To

secure a conviction, the State had to prove that Russell murdered the victim in retaliation, that is,

he “intentionally or knowingly harm[ed] or threaten[ed] to harm another . . . : (1) in retaliation

for or on account of the service or status of another as a . . . person who has reported or who the

actor knows intends to report the occurrence of a crime; or . . . to prevent or delay the service of

another as a . . . person who has reported or who the actor knows intends to report the occurrence

of a crime.” Tex. Penal Code § 36.06(a); Clerk’s Record at 350. The State of Texas argued that

Russell killed Ms. Brewer because she had informed the police of his drug dealing; the defense

argued that he slashed and stabbed her in a jealous rage. Both versions of the murder sprang

from statements Russell made to the police in the hospital.

II.      Russell’s Statements

         Houston Police Department Sergeant Hal Kennedy arrested Russell after finding him in

the motel. Tr. Vol. 17 at 11-14. Sergeant Kennedy obtained an audiotaped statement in the

hospital emergency room. Russell waived his rights and agreed to speak with the police officers.

Tr. Vol. 17 at 13-14. Sergeant Kennedy asked Russell to tell “[i]n [his] own words . . . what

happened and why [he] did what [he] did.” Russell answered:

         Russell:      She . . . she set-she set me up -- she set me up with the police.

         Sgt. Kennedy: Who is she?

         Russell:      Her name is [Tanjala] Bull.




3 / 45
         Sgt. Kennedy: Okay and how did she set you up with the police?

         Russell:       She brought an undercover to my house saying it was her nephew,
                        that her nephew wanted to buy some drugs, so she got out the
                        truck, and I took her home, and about fifteen or thirty minutes later
                        her nephew, which is the undercover, call me and I met him up
                        there at Family Dollar -- McDonald’s and that’s when I got busted.

         Sgt. Kennedy: Okay, but wasn’t she doing some other things to you too? Wasn’t
                       she like . . .? Were y’all going together. Were y’all hanging out
                       together?

         Russell:       Right. Right we use to go together.
                                                ...

         Russell:       We used to go together off of . . . I met her on the streets. I tried
                        to take her off drugs. She was stealing from her. She had a lot of
                        debts. I was paying them off and we were together about a year -
                        year and a half. And then you know what I’m saying we broke up
                        and that’s when she set me up with the laws.

         Sgt. Kennedy: But why did she set you up just to be mean? Or was there a
                       purpose for it? Or . . .?

         Russell:       All I know cause I basically knows I left her alone and she
                        basically had anywhere to go basically. You know.

         Sgt. Kennedy: Okay ah now tell me how it is - how it is that she got killed
                       whatever.

         Russell:       Basically ah I went over her house and you know since she let me
                        in and she was smoking some drugs whatever and you know we
                        were just talking whatever you know about the things we used to
                        do and I was basically asking her “Why did you set me up?” “Why
                        did you set me up?” and she kept on denying it talking bout I ain’t
                        set you up. I ain’t set you up. Saying if you would have stayed
                        with me, none of this would have happened whatever. And
                        basically you know what I’m saying I just . . . I just went off. I just
                        snapped.

         Sgt. Kennedy: Had you been doing any drugs Pete?

         Russell:       No sir.

         Sgt. Kennedy: Did you thing [sic] it would ever happen? Or you just . . . you just.
                       . . why don’t you tell me what happened.



4 / 45
         Russell:       It just . . . I just happened all the while she was smokin you know
                        what I’m saying and the last thing she said “If you would have
                        stayed with me it would have never happened. And the next thing
                        I know I just snapped like that you know there was a knife on the
                        lit dresser right there and I just grabbed it and jumped on her right
                        there.

         Sgt. Kennedy: What kind of knife was it Was it . . .?

         Russell:       A lil . . . A lil kitchen knife.

         Sgt. Kennedy: What color . . . what color was the handle?

         Russell:       Black.

         Sgt. Kennedy: Was that (inaudible) machete (inaudible) . . . Anybody use the
                       machete?     Or was that your her machete or your machete
                       (inaudible)?

         Russell:       That was her machete I remember it being in her house..

         Sgt. Kennedy: But did it have anything to do with all this?

         Russell:       Naw.

         Sgt. Kennedy: What happened after - after she got killed? What did you do?

         Russell:       I basically (ah) inaudible we tussled you know what I’m saying to
                        the ah to the kitchen or whatever.

         Sgt. Kennedy: Okay.

         Russell:        And Ah you know ah you know I was talking to her while she was
                        still you know living or come dead whatever I don’t know.

         Sgt. Kennedy: What you say to her?

         Russell:       Know what I’m saying you know nobody didn’t you know what
                        I’m saying make me do it. Nobody to set me up and ah (inaudible)
                        and ah I had ah turned on ah in the bedroom you know what I’m
                        saying was lighting a cigarette . . .

Tr. Vol. 21, SX 1A at 2-4. The next morning Russell gave another brief statement to Sgt.

Kennedy after he had been transferred to jail:



5 / 45
         Sgt. Kennedy: Okay. Now what else would you like to tell us about this thing?

         Russell:      I really like to say though that I’m sorry and that I really loved [the
                       victim] and if ah I could do it all over again, It wouldn’t have
                       happened.

         Sgt. Kennedy: You didn’t mean to kill her?

         Russell:      No sir.

         Sgt. Kennedy: You lost your temper didn’t you?

         Russell:      Yes sir I just snapped and like a say I loved her, I loved the family
                       you know what I’m saying the son and everything and If I had the
                       chance to do it over again, I wouldn’t have done it. I want her
                       family to know that I’m sorry and her friends you know that I’m
                       sorry and that ah I would always love her and everything.

Tr. Vol. 22, SX 175A. Russell’s statements provided the basis for the case presented by both the

prosecution and the defense.

III.     The Prosecution’s Case

         The State placed Russell’s statement into a broader story involving Ms. Brewer’s role in

his conviction for selling narcotics to a police officer. Ms. Brewer was a paid confidential

informant for the Houston Police Department. Ms. Brewer and Russell dated for about a year

but had ended their relationship in early 2001 when he met another woman, Karen Foster.

Russell and Ms. Brewer, however, continued to see each other after their romantic relationship

ended.

         On May 2, 2001, Ms. Brewer introduced Russell to undercover narcotics officer D. K.

Bush. She told Russell that Officer Bush was her nephew and that he wanted to buy crack

cocaine. A few hours later, Officer Bush called Russell and arranged to buy drugs. When

Russell and Ms. Foster made the delivery, the police arrested both for delivery of a controlled

substance.




6 / 45
         Russell faced serious prison time because he had prior felony convictions. The parties

dispute at what point Russell became aware that Ms. Brewer set him up. The State argued that

Russell knew that Ms. Brewer was a confidential informant well before he killed her. While out

on bond, Russell accompanied her to pick up payment for her services in an unrelated case.

Officer Bush was surprised to see Ms. Brewer with Russell; he had warned her to keep secret her

status as a confidential informant. Russell told a friend that “a lot of people in the neighborhood

told him” that Ms. Brewer had turned him in. Tr. Vol. 16 at 86.

         As Russell’s sentencing approached, he displayed animosity toward his former girlfriend.

On August 3, 2001, Ms. Brewer received a handwritten letter from Russell which stated, in part,

“I cannot trust you no more. You are evil and out to hurt me. . . . I don’t need you no more. So

go back to your X X X X X [sic].” Tr. Vol. 16 at 48. Ms. Brewer told a friend that Russell

scared her.

         Russell pleaded guilty on August 9, 2001, to delivery of a controlled substance. He

received a ten-year sentence. The judge gave him until September 7, 2001, to report to serve his

sentence. Ms. Foster, though, remained in custody. Tr. Vol. 16 at 174.

         Around this same time, Ms. Brewer began dating Wilbert Reed. Shortly before midnight

on August 12, 2001, Mr. Reed stopped by Ms. Brewer’s house on his way to work a night shift.

They had sexual intercourse. Mr. Reed called Ms. Brewer repeatedly during his shift, but her

phone was busy. Mr. Reed was angry and assumed that she had taken her phone off the hook.

         Sometime after midnight, Russell came to Ms. Brewer’s house. According to the State’s

version of events, Russell was not a jealous lover because of the victim’s relationship with other

men, but an angry criminal convict because of the victim’s relationship with the police. The

State relied on Russell’s statement to argue that, in a rage of anger for his narcotics conviction,




7 / 45
Russell repeatedly stabbed the victim. The prosecution premised its argument on how Russell

had described the killing. Russell said that he confronted the victim with having “set him up,”

and then he “just snapped” when she told him: “if you would have stayed with me, none of this

would have happened . . . .”

         Russell then dragged her body to the kitchen and placed it close to the stove. After

posing the corpse, Russell turned on the gas and lit candles. The State argued that Russell hoped

the house would catch on fire. The State argued that the evidence proved retaliation, not

jealousy, drove Russell to kill.

IV.      The Defense’s Case

         Trial counsel2 elected to proceed with a defense also based on Russell’s statement to the

police. In doing so, trial counsel did not dispute Russell’s identity as the killer. Instead, counsel

relied on ambiguity in Russell’s statement to argue that, because he did not attack Mr. Brewer in

retaliation for turning him in, this was not a capital crime. Trial counsel summarized this theory

in his state habeas affidavit:

         In order to rebut the element of retaliation, the defense theory of the case was that
         the defendant and [Tanjala] Brewer had been in a relationship but that Brewer,
         who used cocaine, was also involved with other men. The night of the murder,
         the defendant and Brewer argued with each other and the defendant snapped when
         Brewer pulled a knife. As the defense said in our opening statement, this was not
         a case of retaliation, it was a case of jilted and unfaithful love. The defendant
         testified to this at guilt-innocence – that he snapped when Brewer told him she
         had sex with another man.

State Habeas Record at 510. As trial counsel told jurors in closing arguments: “The issue of this

case is not who did it. It has never been who did it. It has always been why. . .. And I think

when you bring it all down, it comes down to the issues of jealousy.” Tr. Vol. 18 at 17-18.


2
         The trial court appointed Floyd W. Freed, III, and Ronald N. Hayes to represent Russell at trial. The Court
will refer to the attorneys collectively as “trial counsel” unless necessary to identify one of the attorneys
individually.


8 / 45
         The defense, however, faced a difficult challenge in convincing jurors that the murder

was the impassioned act of a rejected lover. The strongest support for the defense’s case came

from Russell himself. In addition to relying on his statement to the police, the defense called

Russell as a witness to describe why he killed Ms. Brewer.

         Consistent with the defense’s chosen strategy, Russell testified that he killed Ms. Brewer

in a jealous rage for flaunting another relationship in his face as she attacked him with a knife.

Russell explained that he and Ms. Brewer had been dating for a “a year, a year and a half” during

which time he came to trust her “very much.” Tr. Vol. 17 at 89. The relationship “broke down”

after Russell “got busted” for narcotics. Tr. Vol. 17 at 90. Russell claimed that, before that

night, he did not know that Ms. Brewer had set him up. Tr. Vol. 17 at 117.

         Russell testified that he was jealous because he thought Ms. Brewer had a relationship

with Donald Ray Hawkins, a man from whom she bought drugs. Tr. Vol. 17 at 93-94. Russell

felt angry about their relationship, especially after he found her alone in a motel room with Mr.

Hawkins. Tr. Vol. 17 at 95. Russell did not know that Ms. Brewer was also dating Wilbert

Reed, but he was suspicious about their relationship. Tr. Vol. 17 at 100.

         Russell said he went to Ms. Brewer’s house because she wanted him to buy her some

drugs. Russell took with him a diamond ring which he had purchased with the intent of

proposing marriage to her. Tr. Vol. 17 at 96-98. Soon after Russell arrived, however, they

began arguing when Ms. Brewer said she was going to purchase drugs from Mr. Hawkins. As

the argument intensified, Russell said that Ms. Brewer picked up a knife and confessed to

relations with Mr. Hawkins. Tr. Vol 17 at 104-06, 118-119. As she came toward him, Russell

became enraged, picked up a knife, and began stabbing Ms. Brewer. Tr. Vol. 17 at 106.




9 / 45
          Russell also explained some of the bizarre elements of the crime. Russell said that, after

killing Ms. Brewer he fainted and, when he came to, heard a voice saying “Tell them who I am,

tell whom I am.” Tr. Vol. 17 at 108, 110. He then wrote with the victim’s blood on the wall.

Tr. Vol. 17 at 108, 110-111. He testified that he left symbols in the crime scene: he positioned

the victim’s body and lit candles with the natural gas running to represent the elements of the

universe. Tr. Vol. 17 at 111-13. Russell admitted that he stepped on Ms. Brewer after she was

dead and placed a crack pipe in her hand., “representing the hurt . . . and her habit. This was her

hell.” Tr. Vol. 17 at 112-13.

          Trial counsel also adduced evidence and testimony to support the chosen defense. Trial

counsel elicited testimony from witnesses that Russell felt jealous toward Ms. Brewer. Tr. Vol.

16 at 37-38, 41, 86. Another witness testified that Russell showed her a ring and she told him

that Ms. Brewer “wasn’t going to accept it.” Tr. Vol. 16 at 90-91, 94.

          The State, however, disputed Russell’s “long, drawn-out story about love and jealousy

like this is some Shakespearean tragedy.” Tr. Vol. 18 at 28. The State argued that “Karen Foster

was his girlfriend at the time of this offense and there was no reason for him to be in love with or

jealous about Tanjala Brewer.” Tr. Vol. 18 at 30. The State rebutted testimony about the

wedding ring with testimony from the officer who rode with Russell in the ambulance after his

arrest. The officer testified that Russell told him: “the ring was an engagement ring and that he

had bought it for [Karen Foster] and when she made bond, they were going to get married.” Tr.

Vol. 17 at 171. The State also adduced evidence that Russell had a picture of Ms. Foster in his

wallet, but not one of the victim. The State characterized the defense’s theory as twisting

Russell’s statements into a jealousy defense that did not reflect their relationship or the reason

for which Russell committed such a brutal murder.




10 / 45
          The jury found Russell guilty of capital murder. Clerk’s Record at 364.

V.        The Penalty Phase

          Texas law determined Russell’s sentence based on the jury’s answers to two special-issue

questions:

                                   SPECIAL ISSUE NO. 1
          Do you find from the evidence beyond a reasonable doubt that there is a
          probability that the defendant, Pete Russell, Jr., would commit criminal acts of
          violence that would constitute a continuing threat to society?

                                         SPECIAL ISSUE NO. 2
          Do you find from the evidence, taking into consideration all of the evidence,
          including the circumstances of the offense, the defendant’s character and
          background, and the personal moral culpability of the defendant, Pete Russell, Jr.,
          that there is a sufficient mitigating circumstance or circumstances to warrant that
          a sentence of life imprisonment rather than a death sentence be imposed?

Clerk’s Record at 375-76; see also Tex. Code Crim. Pro. 37.071 § 2(b).

          The State presented testimony and evidence showing Russell’s long history of

lawlessness. In 1991, Russell was sentenced to nine years in prison for aggravated assault after

shooting a man who had been in an altercation with Russell’s brother. That same year, Russell

was convicted of aggravated robbery. The jury also heard testimony about the conviction that

resulted from Ms. Brewer informing on Russell. Russell was arrested for delivering drugs to a

police officer. A subsequent search of his room revealed 17.2 grams of cocaine. Witnesses also

described other unadjudicated offenses and bad acts committed by Russell.

          During punishment the defense called ten witnesses, including both friends and family

members. The defense’s case for mitigation focused on the Russell being raised in a poor

neighborhood in which drugs and violence were common.               Russell came from a difficult

background. His father abandoned the family and his mother had to work two jobs. Russell was




11 / 45
raised in a culture of lawlessness where various family members were incarcerated. Witnesses

described him as a good person who never had much of a chance.

          The jury answered Texas’ special issues in a manner requiring the imposition of a death

sentence.

                 APPELLATE, POST-CONVICTION, AND FEDERAL REVIEW

          Through appointed counsel, Russell appealed his conviction and sentence to the Texas

Court of Criminal Appeals. Russell’s appeal raised four issues, none of which he renews on

federal habeas review.3 On February 2, 2005, the Court of Criminal Appeals affirmed Russell’s

conviction and sentence in a published opinion. Russell v. State, 155 S.W.3d 176 (Tex. Crim.

App. 2005).

          During the pendency of his direct appeal, Russell filed a forty-nine page state application

for a writ of habeas corpus raising three grounds for relief based on the constitutional guarantee

of effective legal representation.4 Specifically, Russell argued that defense counsel: (1) provided

deficient performance in the investigation and presentation of punishment-phase evidence; (2)

ineffectively selected a guilt/innocence defense, primarily by not presenting evidence that he



3
          Specifically, Russell’s direct appeal argued:

                   1.       The trial court erred in allowing the jury to use transcripts of his
                            recorded oral statements to assist them during deliberations.

                   2.       The trial court abused its discretion by allowing a witness for the State
                            to remain in the courtroom throughout the guilt stage of trial.

                   3.       The trial court erred in permitting the State to cross-examine him
                            during the guilt stage of trial regarding an extraneous drug offense.

                   4.       The Texas death-penalty scheme is unconstitutional because it allows
                            the application of the death penalty without providing meaningful
                            appellate review of any of the special issues.
4
        Russell also submitted a “Pro Se Motion for Amended Petition for State Writ of Habeas Corpus.” State
Habeas Record at 494. The claims in Russell’s pro se application focused on arguing that trial counsel should have
done more to counter the State’s case for retaliation.


12 / 45
killed out of a sentence of rejection, and that he had previously acted violently when a

relationship ended, and (3) failing to object to the State’s jury argument that allegedly lessened

his burden of proof. The trial court ordered trial counsel to provide an affidavit in response to

Russell’s claims. Trial counsel Hayes provided an affidavit responding to Russell’s allegations

of ineffective representation. State Habeas Record at 509-12.

          The parties provided proposed findings of fact and conclusions of law addressing the

issues raised by Russell’s habeas application. The state court signed the State’s proposed

findings and conclusions without alteration and recommended that the Court of Criminal

Appeals deny relief. State Habeas Record at 620-40. On November 27, 2013, the Court of

Criminal Appeals “adopt[ed] the trial court’s findings and conclusions,” and “based upon the

trial court's findings and conclusions and [its] own review, . . . den[ied] relief.” Ex parte

Russell, 2013 WL 6212211, at *1 (Tex. Crim. App. 2013).

          Russell then moved for the appointment of counsel to represent him on federal habeas

review. (Docket Entry No. 1). The Court appointed attorneys to represent Russell throughout

the course of federal habeas review. (Docket Entry Nos. 3, 7). In 2014, Russell filed a federal

petition for a writ of habeas corpus. Russell seeks habeas corpus relief based on nine claims:

          (1)    Insufficient evidence supports Russell’s conviction for capital murder.

          (2)    Trial counsel provided ineffective representation by failing to argue that
                 the State did not prove retaliation.

          (3)    Appellate counsel provided ineffective assistance by failing to challenge
                 the sufficiency of the evidence.

          (4)    Trial counsel provided deficient performance by failing to investigate and
                 present evidence that Russell did not kill the victim out of retaliation.

          (5)    The State violated Brady v. Maryland, by failing to produce to the defense
                 a ring seized by the police.




13 / 45
           (6)     The prosecutor’s arguments about mitigating evidence violated Russell’s
                   constitutional rights.

           (7)     Trial counsel provided deficient representation in the investigation and
                   presentation of mitigating evidence.

           (8)     Trial counsel ineffectively investigated and presented evidence that
                   Russell would not be a future danger to society.

           (9)     The state habeas court violated Russell’s rights by not holding a hearing.


(Docket Entry Nos. 17, 37).5 Russell sought leave to amend his federal petition, but before filing

his amendment moved for a stay of the proceedings under Rhines v. Weber, 544 U.S. 269 (2005)

to exhaust several claims. The Court stayed and administratively closed this action. (Docket

Entry No. 29).

           Russell subsequently filed a motion in the Texas Court of Criminal Appeals seeking

permission to litigate a successive state habeas corpus action.6 Under Tex. Code Crim. Pro.

11.071 § 5, Texas strictly enforces an abuse-of-the-writ doctrine that generally prohibits the

filing of successive habeas applications. While article 11.071 sanctions the filing of a successive

5
        Russell’s initial federal petition contained eleven grounds for relief. Russell waived two claims in his
amended petition. (Docket Entry No. 37 at 4). The list of claims provided above only contains those claims from
his amended petition.
6
           The Court of Criminal Appeals described the claims Russell sought to litigate on successive review as
follows:

                   [Russell] presents nine allegations in the instant application. He challenges the
                   sufficiency of the evidence in Claims 1 and 2. He asserts in Claim 3 that the
                   prosecutor improperly argued that “personal moral culpability was equivalent to
                   responsibility for the crime.” In Claims 4 and 5, he contends that trial counsel
                   were ineffective for failing to argue, investigate, and prove that he did not kill
                   the victim in the course of committing or attempting to commit retaliation. In
                   Claim 6, [Russell] alleges that the State “might not” have disclosed an
                   engagement ring that was seized from him at the time of his arrest. [Russell]
                   asserts in Claim 7 that trial counsel were ineffective for failing “to investigate
                   and present potential evidence” that he “did not pose a future threat of danger to
                   society.” In Claims 8 and 9, he contends that appellate counsel was ineffective
                   for failing to challenge the sufficiency of the evidence and the prosecutor's
                   improper jury argument on direct appeal.

Ex parte Russell, 2017 WL 912158, at *1 (Tex. Crim. App. 2017).


14 / 45
state habeas application in limited circumstances, the Court of Criminal Appeals found that

Russell “failed to satisfy the requirements of Article 11.071, § 5(a)” and, thus, the state court

“dismiss[ed] the application as an abuse of the writ without considering the merits of the claims.”

Ex parte Russell, 2017 WL 912158, at *1 (Tex. Crim. App. 2017).

          Russell then returned to federal court.    After the Court reopened this case, Russell

amended his federal petition. (Docket Entry No. 37). Respondent has moved for summary

judgment.      (Docket Entry No. 47).        Respondent argues that traditional habeas corpus

jurisprudence and federal statutory law requires deference to the state court judgments in both

substance and procedure. According to Respondent, Russell’s failure to litigate several claims in

a procedurally proper manner bars them from federal review. Respondent argues that the heavy

deference afforded state court judgments precludes federal relief on the remainder of Russell’s

claims. Russell has filed a reply (Docket Entry No. 54) to which Respondent has filed a sur-

reply (Docket Entry No. 57).

          This matter is now ripe for adjudication. The Court will first discuss the procedural

viability of Russell’s claims before discussing whether he has met the AEDPA standards for

federal habeas relief.

              PROCEDURAL REQUIREMENTS AND FEDERAL DEFERENCE

          Respondent argues that federal procedural law precludes consideration of several claims.

Russell raised claims one, two, three, five, six, and nine for the first time in his federal petition.

This Court stayed adjudication of Russell’s action to allow the exhaustion of state court remedies

on those claims. The Texas Court of Criminal Appeals, however, found that Texas’ abuse-of-

the-writ doctrine, codified in Article 11.071 § 5(a) of the Texas Code of Criminal Appeals,

barred Russell from litigating those issues in a successive state habeas application. Respondent




15 / 45
argues that the state-imposed procedural bar precludes federal consideration of any claim first

raised in Russell’s federal petition.

          The procedural-bar doctrine requires inmates to litigate claims in compliance with state

procedural law. See Dretke v. Haley, 541 U.S. 386, 392 (2004); Lambrix v. Singletary, 520 U.S.

518, 523 (1997); Coleman v. Thompson, 501 U.S. 722, 729 (1991). “A federal habeas court has

no power to review a state court’s decision not to address a prisoner’s federal claims if the state

court made that decision on the basis of independent and adequate state procedural grounds.”

Moses v. Davis, 673 F. App’x 364, 367 (5th Cir. 2016) (citing Coleman, 501 U.S. at 729-30); see

also Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2062 (2017) (“Federal habeas courts

reviewing convictions from state courts will not consider claims that a state court refused to hear

based on an adequate and independent state procedural ground.”). “A dismissal pursuant to

Article 11.071 ‘is an independent and adequate state ground for the purpose of imposing a

procedural bar’ in a subsequent federal habeas proceeding.” Gutierrez v. Stephens, 590 F. App’x

371, 384 (5th Cir. 2014) (quoting Hughes v. Quarterman, 530 F.3d 336, 341 (5th Cir. 2008)): see

also Sorto v. Davis, 672 F. App’x 342, 348 (5th Cir. 2016). Because Russell did not present

those claims to the state court in a procedurally adequate manner, this Court likewise cannot

reach the merits unless he can overcome the procedural bar.

          A petitioner has the burden to overcome a procedural bar. McCleskey v. Zant, 499 U.S.

467, 494 (1991). A petitioner meets this burden by showing: (1) cause and actual prejudice or

(2) that “a constitutional violation has ‘probably resulted’ in the conviction of one who is

‘actually innocent[.]’” Haley, 541 U.S. at 393 (quoting Murray v. Carrier, 477 U.S. 478, 496

(1986)). Russell provides various arguments why this Court should reach the merits of his

procedurally barred claims. The Court will discuss each argument in the relevant sections but




16 / 45
observes that Russell has not shown that federal review is available for any of his procedurally

barred claims.

          Russell exhausted claims four, seven, and eight on initial state habeas review. If an

inmate has presented his federal constitutional claims to the state courts in a procedurally proper

manner, and the state courts have adjudicated their merits, AEDPA provides for a deferential

federal review. “[A] habeas petitioner has the burden under AEDPA to prove that he is entitled

to relief.” Montoya v. Johnson, 226 F.3d 399, 404 (5th Cir. 2000); see also DiLosa v. Cain, 279

F.3d 259, 262 (5th Cir. 2002). “[T]ime and again,” the Supreme Court “has instructed that

AEDPA, by setting forth necessary predicates before state-court judgments may be set aside,

erects a formidable barrier to federal habeas relief for prisoners whose claims have been

adjudicated in state court.”    White v. Wheeler, ___ U.S. ___, 136 S. Ct. 456, 460 (2015)

(quotation omitted). Under AEDPA’s rigorous requirements, an inmate may only secure relief

after showing that the state court’s rejection of his claim was either “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or was “based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1),(2).

          To merit relief under AEDPA, a petitioner may not merely show legal error in the state

court’s decision. See White v. Woodall, 572 U.S. 415, 420 (2014) (stating being “merely wrong”

or in “clear error” will not suffice federal relief under AEDPA). AEDPA review exist only to

“guard against extreme malfunctions in the state criminal justice systems . . . .” Woods v.

Donald, ___ U.S. ___, 135 S. Ct. 1372, 1376 (2015) (quotation omitted). “[F]ocus[ing] on what

a state court knew and did,” Cullen v. Pinholster, 563 U.S. 170, 182 (2011), AEDPA requires

inmates to “‘show that the state court’s ruling on the claim being presented in federal court was




17 / 45
so lacking in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.’” Woodall, 572 U.S. at 420 (quoting

Richter, 562 U.S. at 103); Berghuis v. Thompkins, 560 U.S. 370, 380 (2010); Williams v. Taylor,

529 U.S. 362, 413 (2000). “If this standard is difficult to meet, that is because it was meant to

be.” Richter, 562 U.S. at 102.

          A petitioner challenging the factual basis for a state decision must show that it was an

“unreasonable determination of the facts in light of the evidence . . . .” 28 U.S.C. § 2254(d)(2);

see also Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). “[A] state-court factual determination

is not unreasonable merely because the federal habeas court would have reached a different

conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). A federal habeas

court must also presume the underlying factual determinations of the state court to be correct,

unless the inmate “rebut[s] the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1); see also Miller-El, 537 U.S. at 341; Young v. Dretke, 356 F.3d 616, 629

(5th Cir. 2004) (“As a federal habeas court, we are bound by the state habeas court’s factual

findings, both implicit and explicit.”).

          With those standards in mind, the Court turns to the issues presented in Russell’s federal

petition.

                           RUSSELL’S FEDERAL HABEAS CLAIMS

I.        Sufficiency of the Evidence

          Russell’s first claim argues that the trial evidence was insufficient to support his

conviction for capital murder in the course of committing retaliation. Under Jackson v. Virginia,

443 U.S. 307 (1979), a reviewing court affirms a jury’s conviction if, considering all the

evidence in a light most favorable to the prosecution, any rational trier of fact could have




18 / 45
returned a verdict unfavorable to the defendant. Russell does not dispute that the jury correctly

found him guilty of murder. He instead argues that the State did not present sufficient evidence

proving that he killed in retaliation, the predicate crime that made his a capital offense.

According to Russell, a correct understanding of Texas law outlining the crime of retaliation

required the State “to show that [he] intentionally or knowingly harmed [the victim] as ‘payback’

for her action of identifying [him] to [an] undercover officer . . . as a potential seller of drugs.”

(Docket Entry No. 37 at 26). Russell argues that “[t]here was no evidence that, at the time of the

killing, Russell was acting with the intent to commit the underlying offense or knowledge that he

was committing that offense.” (Docket Entry No. 37 at 26-27).

          Russell did not litigate this claim during his initial round of appellate or habeas review in

state court. Russell first raised this issue in his federal habeas petition. When he exhausted his

claim during his successive state proceedings, the Court of Criminal Appeals refused to consider

its merits under Texas’ abuse-of-the-writ doctrine. The state court ruling results in a procedural

bar that forecloses federal review. See Gutierrez v. Stephens, 590 F. App’x 371, 384 (5th Cir.

2014) (“A dismissal pursuant to Article 11.071 is an independent and adequate state ground for

the purpose of imposing a procedural bar in a subsequent federal habeas proceeding.”) (quotation

omitted). As discussed below, the Court finds that Russell cannot overcome the procedural bar.

Alternatively, Russell’s first claim does not merit federal habeas relief.

          A.     Russell’s Arguments to Overcome the Procedural Bar

          Russell makes three arguments to allow federal review: (1) Texas law generally does not

bar an otherwise-procedurally-inadequate claim when a sentence is illegal; (2) he is actually

innocent of capital murder; and (3) his prior state-court attorneys provided deficient performance

in failing to advance an insufficiency claim.




19 / 45
                 1.      Illegal Sentence

          In a somewhat convoluted argument, Russell asserts that the Court of Criminal Appeals

held in Ex parte McCuin, 492 S.W.3d 33 (Tex. Crim. App. 2016) that “an illegal sentence may

be challenged at any time,” and thus not subject to constraints such as the abuse-of-the-writ

doctrine. (Docket Entry No. 37 at 30; Docket Entry No. 54 at 12). Russell argues that he

received an illegal sentence because he did not commit the murder in retaliation, and thus the

jury should not have convicted him for capital murder. In essence, Russell asks this Court not to

honor the procedural bar because the Texas courts should not have imposed it in the first place.

Russell’s argument, however, suffers from two fundamental deficiencies. First, a “‘basic tenet of

federal habeas review is that a federal court does not have license to question a state court’s

finding of procedural default, if based upon an adequate and independent state ground.’” Smith

v. Johnson, 216 F.3d 521, 523 (5th Cir. 2000) (quoting Barnes v. Thompson, 58 F.3d 971 (4th

Cir. 1995)); see also Rowell v. Dretke, 398 F.3d 370, 375 (5th Cir. 2005) (“It is not the role of

the federal habeas court to reexamine state-court determinations of state-law questions.”). A

“federal court may only inquire into whether cause and prejudice exist to excuse that default” but

it may not ask “whether the state court properly applied its own law.” Barnes, 58 F.3d at 974.

This Court cannot forgive the procedural bar by finding that the Texas courts should not have

imposed it.

          Second, Russell has not shown that the judgment in his case involves an illegal sentence.

Russell is correct that “[t]here has never been anything in Texas law that prevented any court

with jurisdiction over a criminal case from noticing and correcting an illegal sentence.” Mizell v.

State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003).7 But the heart of Russell’s argument, no


7
          Despite that language, Texas has applied its abuse-of-the-writ jurisprudence to claims that involve an
illegal sentence. See Ex parte Lee, 2011 WL 1135914, at *1 (Tex. Crim. App. 2011).


20 / 45
matter how he characterizes it, does not implicate an illegal sentence. “A ‘void’ or ‘illegal’

sentence is one that is not authorized by law.” Ex parte Pena, 71 S.W.3d 336, 336 n.2 (Tex.

Crim. App. 2002); see also Ex parte Seidel, 39 S.W.3d 221, 225 n. 4 (Tex. Crim. App. 2001)

(“[T]his Court has long held that a sentence is void when the punishment is unauthorized.”).

Texas generally considers a sentence illegal when it “is outside the maximum or minimum range

of punishment . . ..” Mizell, 119 S.W.3d at 806. In contrast, the heart of Russell’s illegal-

sentence arguments are merely re-characteriztions of his claim that the evidence did not satisfy

the statutory requirements for his conviction. Russell has not shown that he is incarcerated under

an illegal sentence.

                 2.     Actual Innocence

          Russell also argues that a “fundamental miscarriage of justice” requires this Court to

overlook the state procedural bar.      The fundamental-miscarriage-of-justice exception to the

procedural bar doctrine requires an inmate to prove his actual innocence. See Schlup v. Delo,

513 U.S. 298, 329 (1995). Russell makes his actual-innocence argument by rehashing the

evidentiary picture that was before the jury and again arguing that the State did not prove

retaliation. Russell, however, does not identify any new evidence that should have come before

jurors. (Docket Entry No. 37 at 30). Simply, Russell merely recasts his insufficiency arguments

as actual innocence.

          Actual-innocence claims are distinct from claims of insufficient evidence. See House v.

Bell, 547 U.S. 518, 538 (2006). An inmate claiming to be actually innocent must show that “new

reliable evidence” exists which would have prevented a reasonable jury from finding him guilty.

See Schlup, 513 U.S. at 329. This “gateway” to review of a procedurally barred claim “should

open only when a petition presents ‘evidence of innocence so strong that a court cannot have




21 / 45
confidence in the outcome of the trial . . . .’” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)

(quoting Schlup, 513 U.S. at 316). Russell has not shown a miscarriage of justice because he has

not provided any evidence that would support a “colorable showing of factual innocence.”

Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986). Russell cannot overcome the procedural bar by

rearguing his insufficiency-of-the-evidence claim as a fundamental miscarriage of justice.

                 3.     Ineffective State Habeas Representation

          Finally, Russell argues that, “to the extent state habeas counsel should have raised this

point, the failure of state habeas counsel to raise an issue . . . can constitute cause and prejudice.”

(Docket Entry No. 37 at 32). In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court created

a narrow exception to the procedural bar doctrine which “treats ineffective assistance by a

prisoner’s state postconviction counsel as cause to overcome the default of a single claim.”

Davila v. Davis, ___ U.S. ___, 137 S. Ct. 2058, 2062 (2017). This exception, however, only

applies to defaulted ineffective-assistance-of-trial-counsel claims. See id. at 2064-75. The

Court, therefore, finds that Russell’s arguments cannot overcome the state-imposed procedural

bar of this claim. The Court cannot reach the merits of Russell’s first ground for relief.

          B.     Alternative Review of the Merits

          Alternatively, the Court finds that Russell’s insufficiency-of-the-evidence claim lacks

merit. In assessing the sufficiency of the evidence, “federal habeas courts should independently

analyze the governing statute, the indictment, and the jury charge to measure the constitutional

sufficiency of the evidence and determine what are the essential elements required by the

Jackson sufficiency inquiry.” Bledsue v. Johnson, 188 F.3d 250, 260 (5th Cir. 1999). The

federal constitutional issue in this case is “whether the evidence was constitutionally sufficient to

convict [petitioner] of the crime charged.” Id. at 262 (quoting Brown v. Collins, 937 F.2d 175,




22 / 45
181 (5th Cir. 1991)).        This demanding inquiry is highly deferential to, and resolves any

conflicting evidence in favor of, the jury’s verdict. See United States v. Harris, 293 F.3d 863,

869 (5th Cir. 2002); United States v. Duncan, 919 F.2d 981, 990 (5th Cir. 1990).

          Here, the jury instructions provided for Russell’s conviction if he killed in the course of

retaliation.    The jury instructions tracked Texas statutory law and defined the offense of

retaliation: “if he intentionally or knowingly harms or threatens to harm another by an unlawful

act in retaliation for or on account of the service or status of another as a witness prospective

witness or informant or a person who has reported or who the actor knows intends to report the

occurrence of a crime.” Clerk’s Record at 350; see also Tex. Penal Code § 36.06(a)(1).8 The

trial court cautioned jurors to only find Russell guilty if the State proved retaliation beyond a

reasonable doubt:

          Before you would be warranted in finding the defendant guilty of capital murder
          you must find from the evidence beyond a reasonable doubt not only that on the
          occasion in question the defendant was in the course of committing or attempting
          to commit the felony offense of retaliation against Tanjala Brewer as alleged in
          this charge but also that the defendant specifically intended to cause the death of
          Tanjala Brewer by stabbing Tanjala Brewer with a deadly weapon namely a knife
          and unless you so find then you cannot convict the defendant of the offense of
          capital murder.

Clerk’s Record at 352.

          Russell frames his insufficiency-of-the-evidence claim as “an issue of statutory

construction.” (Docket Entry No. 54 at 6). Specifically, Russell argues that his conviction rests

on a flawed understanding of what it means to be “in the course of” committing a crime, for the

purposes of the capital murder statute. According to Russell, a conviction for capital murder in

the course of retaliation requires the State to prove that he “set out to retaliate against [the


8
         Under the Jackson standard, a court must refer to “the substantive elements of the criminal offense as
defined by state law.” Jackson, 443 U.S. at 324 n. 16.


23 / 45
victim].” (Docket Entry No. 54 at 10) (emphasis in original). Russell states that the murder

“was a crime of passion, not a retaliatory killing.” (Docket Entry No. 54 at 8). Russell seems to

argue that, without some evidence that he “set out that night to commit Retaliation,” the jury

could not find him guilty of capital murder. (Docket Entry No. 37 at 27).

          Russell has not pointed to any Texas law requiring that the actor form an intent to commit

the underlying crime well before the murder, in this case requiring that the State prove that he

intended to kill the victim when he went to her house. Texas statutory law does not define the

phrase “in the course of committing or attempting to commit” as used in Section 19.03(a)(2).

The Court of Criminal Appeals has defined the phrase to mean “conduct occurring in an attempt

to commit, during the commission, or in the immediate flight after the attempt or commission of

the offense.” Garrett v. State, 851 S.W.2d 853, 856 (Tex. Crim. App. 1993); see also Riles v.

State, 595 S.W.2d 858, 862 (Tex. Crim. App. 1980).              The Texas courts have held that

“[e]vidence is sufficient to support a capital murder conviction if it shows an intent” to commit

the underlying offense “which was formed before or contemporaneously with the murder.”

Shuffield v. State, 189 S.W.3d 782, 791 (Tex. Crim. App. 2006) (emphasis added); see also Reed

v. Quarterman, 504 F.3d 465, 489 (5th Cir. 2007) (explaining Texas law); Riles v. State, 595

S.W.2d 858, 862 (Tex. Crim. App. 1982) (construing § 19.03(a)(2) “to mean conduct occurring

in an attempt to commit, during the commission, or in immediate flight after the attempt or

commission”).

          Viewing the evidence “in the light most favorable to the jury’s verdict.” Jackson, 443

U.S. at 319, the State argued that Russell, who faced a lengthy prison sentence, killed the victim

for turning him into the police. The State based its case on Russell’s statement in which he, as

set out by the state habeas court, stated: “that he went to the [victim’s] house the night of the




24 / 45
murder where they talked and smoked some drugs that the [victim] denied setting up” Russell.

State Habeas Record at 516-17. Russell explained to the police: “And I was basically asking her

saying you know Why did you set me up? Why did you set me up and she kept on denying it

talking about I ain’t set you up. I ain’t set you up. Saying if you would have stayed with me none

of this would have happened whatever. And basically what I’m saying I . . . just went off. I just

snapped . . . .” Tr. Vol. 21, SX 1A at 2-4.9

          True, the evidence did not unequivocally show that Russell went to the victim’s house

with the intention of killing her for having informed on him.10 But Texas law only required the

State to prove that Russell retaliated against the victim and that the intent to do so “was formed

before or contemporaneously with the murder.” Shuffield v. State, 189 S.W.3d 782, 791 (Tex.

Crim. App. 2006); see also Tucker v. State, 771 S.W.2d 523, 528 (Tex. Crim. App. 1988).

          Ms. Brewer had been an informant against Russell. The State had to show that “he killed

her because of her status as such.” Angelo v. State, 977 S.W.2d 169, 174 (Tex. App. Austin,

1998). “[A] plain reading of the statute requires the crime to have a retributory nature.” Id.

Russell may have been jealous as the jilted lover. “[T]here may have been several reasons why

[he] wanted to kill [the victim],” but this Court’s only concern is whether “the evidence viewed

9
        Russell disputes that he intended to retaliate against Ms. Brewer by arguing that he “had nothing to gain by
punishing Brewer for ‘setting up’ Russell.” (Docket Entry No. 37 at 27).
10
        The State separated the question of Russell’s motive from his commission of retaliation:

                     Now, Mr. Freed has gone into a lot about motive and what we have to prove in
                     regard to motive. In this particular case, retaliation is what we have to prove that
                     it was committed in the course of. So, there is kind of a connection as to why
                     the offense was committed, but we never have to actually prove a motive and in
                     the charge of murder, you would not see any element that requires us to prove an
                     element of motive. Okay? You are going to see that in the Charge.

                     So, if you find that a retaliation was being committed at the time that this
                     complainant was murdered then you have found that a capital murder was
                     committed by this defendant.

Tr. Vol. 18 at 26.



25 / 45
in the light most favorable to the verdict was sufficient for the jury to rationally conclude that

[he] intentionally murdered [her] in the course of committing or attempting to commit . . .

retaliation.” Brown v. State, 2015 WL 5453765, at *8 (Tex. Crim. App. 2015). Russell’s own

words in his two police statements may provide context for deciding whether he killed in the

course of retaliation. See Stewart v. State, 137 S.W.3d 184, 188 (Tex. App. Houston [1 Dist.],

2004) (“Retaliatory intent may be inferred from an accused's acts, words, or conduct.”).

          By the fact that both parties based their defense on differing interpretations of Russell’s

statement to the police, jurors could have come to different conclusions about his intent. That

does not mean, however, that a rational jury could not interpret Russell’s statements about how

the victim informed on him as an indication of why he stabbed her seconds later. The Court

cannot substitute any interpretation of the evidence witnesses in place of the fact finder. See

Weeks v. Scott, 55 F.3d 1059, 1062 (5th Cir. 1995); Alexander v. McCotter, 775 F.2d 595, 598

(5th Cir. 1985). Because “[a]ll credibility choices and conflicting inferences are to be resolved

in favor of the verdict,” Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir. 2005), jurors could find

beyond a reasonable doubt that Russell intentionally killed the victim while harming her on

account of her informing against him, even if he formed the intent to retaliate against her

contemporaneous to killing her. With the “highly deferential” review required by Jackson,

United States v. Hager, 879 F.3d 550, 553 (5th Cir. 2018), the Court finds that, if fully available

for federal review, Russell’s insufficiency-of-the-evidence claim lacks merit.

II.       Ineffective Assistance in Arguing that Russell Did Not Kill Out of Retaliation

          Russell has raised various ineffective-assistance-of-counsel arguments in both state

habeas court and in these proceedings. In his second ground for relief, Russell argues that

counsel should have argued that “the State had categorically failed to prove that any killing




26 / 45
occurred ‘while in the course of committing or attempting to commit Retaliation.’” (Docket

Entry No. 37 at 34). Russell essentially argues that trial counsel should have advanced the same

argument as in his first ground for relief: that the State did not legally prove he killed the victim

in the course of retaliation.

A.        Strickland Standard

          Courts evaluate an attorney’s efforts under the standard from Strickland v. Washington,

466 U.S. 668 (1984). Under Strickland, a criminal defendant’s Sixth Amendment rights are

“denied when a defense attorney’s performance falls below an objective standard of

reasonableness and thereby prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 3 (2003)

(emphasis added); see also Rompilla v. Beard, 545 U.S. 374, 387 (2005); Wiggins v. Smith, 539

U.S. 510, 520 (2003).

          A court’s review “of counsel’s performance must be highly deferential,” and made

without “the distorting effects of hindsight.” Id. at 689. Courts assess counsel’s “challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct[,]” because

otherwise “[i]t is all too tempting for a defendant to second-guess counsel’s assistance . . . .” Id.

The law honors an attorney’s “conscious and informed decision on trial tactics and strategy,”

allowing for federal relief only when “it is so ill chosen that it permeates the entire trial with

obvious unfairness.” Cotton v. Cockrell, 343 F.3d 746, 752-53 (5th Cir. 2003). The prejudice

element requires the movant to show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id.




27 / 45
B.        Procedural Bar

          Russell advanced his second claim for the first time in federal court, resulting in a

procedural bar when he renewed it in his successive state habeas action. Russell argues that his

initial habeas counsel’s failure to advance the claim forgives the procedural bar under Martinez

v. Ryan, 566 U.S. 1 (2012). The Fifth Circuit has summarized the rule announced in Martinez as

follows:

          To succeed in establishing cause to excuse the procedural default of his
          ineffective assistance of trial counsel claims, [petitioner] must show that (1) his
          underlying claims of ineffective assistance of trial counsel are “substantial,”
          meaning that he “must demonstrate that the claim[s] ha[ve] some merit,”; and (2)
          his initial state habeas counsel was ineffective in failing to present those claims in
          his first state habeas application.

Preyor v. Stephens, 537 F. App’x 412, 421 (5th Cir. 2013) (quoting Martinez, 566 U.S. at 14).

Russell must show that habeas counsel should have advanced a Strickland claim based on

counsel’s failure to craft a defense challenging the retaliation element of capital murder on legal

grounds.

          But trial counsel formulated a defense based on proving that Russell did not kill in

retaliation. Trial counsel explained the defense theory: “this was not a case of retaliation, it was

a case of jilted and unfaithful love.” State Habeas Record at 510. The defense made this theory

a major and oft-repeated theme of trial. The defense supported this theory with Russell’s own

testimony that “he snapped when [the victim] told him that she had sex with another man.” State

Habeas Record at 510. Russell’s proposed focus on the statutory language in an effort to show

that the killing was not in the course of retaliation differs little in substance or effect from the

defense his attorneys put before jurors. While Russell now wishes trial counsel had emphasized




28 / 45
other nuances, the basic argument he proposes is the same trial counsel presented at trial: there

had been no retaliation.11

          Counsel’s choice in how to present a defense theory before jurors is strategy for which

reviewing courts afford great deference. See Yarborough v. Gentry, 540 U.S. 1, 5-6 (2003)

(“[C]ounsel has wide latitude in deciding how best to represent a client, and deference to

counsel’s tactical decisions in his closing presentation is particularly important because of the

broad range of legitimate defense strategy at that stage . . . . Judicial review of a defense

attorney’s summation is therefore highly deferential . . . .”) “[I]ndulg[ing] a strong presumption

that counsel's conduct falls within the wide range of reasonable professional assistance,”

Strickland, 466 U.S. at 689, the Court cannot say that trial counsel’s strategy was so ill-chosen to

merit habeas relief, much less serious examination on post-judgment review. Accordingly, the

Court finds that Russell has not shown that he can overcome any procedural bar because his

claim has some merit or that failure to raise it prejudiced the defense. The Court cannot reach

the merits of Russell’s second ground for relief.12

III.      Ineffective Assistance of Appellate Counsel

          In his third ground for relief, Russell claims that appellate counsel provided ineffective

representation by failing to raise a claim challenging the sufficiency of the evidence proving

retaliation. Specifically, Russell argues that appellate counsel should have raised an argument

similar to the first ground for relief he raises in his federal petition. Russell, however, raised this

claim for the first time in his initial federal petition, resulting in a procedural bar.




11
           Trial counsel told jurors: “But the burden of proof is beyond a reasonable doubt for them to prove to you
retaliation. They have to prove it to you at that level.” Tr. Vol.18 at 24.
12
           For the same reasons that he cannot show that his claim warrants review under Martinez, the Court finds
that, if the merits were fully available for federal review, he has not shown Strickland error.


29 / 45
          Russell argues that he can overcome the procedural bar by showing that the structure of

Texas state habeas proceedings discourages inmates from advancing ineffective-assistance-of-

appellate-counsel claims on state habeas review. According to Russell, because state appellate

and habeas review proceed concurrently, attorneys appointed for each proceeding “[i]n theory . .

. work together, each taking the issues properly assigned either to direct appeal or habeas review,

although that is often not the case in practice.” (Docket Entry No. 37 at 41). Russell argues that

state habeas counsel’s responsibility to advance Strickland claims against appellate counsel may

damage that relationship and, effectively, discourage habeas counsel from advancing such

claims.

          Russell, however, has not provided any law or evidence supporting his argument that

appellate and habeas attorneys must carry on a working relationship comparable to a defense

team, that the structure of Texas review impedes Strickland claims because attorneys do not want

to jeopardize that relationship, or that any concern about challenging another attorney’s actions

chilled the habeas representation in his case. Russell’s arguments for cause only recognize the

discomfort cause by Strickland claims in general, when one attorney may have to question the

performance of a peer. Russell has not shown that he has cause to forgive raising his third

ground for relief.

          Nor can he show actual prejudice. The Court has considered the alternative merits of his

first two grounds for relief, both of which traveled similar paths as this one. The Court found

them to be without merit. Russell cannot show actual prejudice for counsel’s failure to raise

similar issues on direct appeal. The Court, therefore, finds that his third claim is procedurally

barred.13



13
          Alternatively, for the reasons discussed in his first two grounds for relief, claim three is without merit.


30 / 45
IV.       Ineffective Assistance of Assistance in Failing to Investigate and Present Evidence

          Russell’s trial attorneys’ strategy relied on his statement to the police as the centerpiece

for the jealous-rage defense. Trial counsel placed it into context with Russell’s own testimony.

Russell explained that the victim had a relationship with Donald Ray Hawkins. Tr. Vol. 17 at

94. Russell testified that he had previously discovered the victim in a motel room with Hawkins.

Tr. Vol. 17 at 94-95. Russell said that, on the night of the murder, he began arguing with the

victim because she was using drugs she had obtained from Hawkins. Tr. Vol. 17 at 97-98. With

that testimony, the defense tried to convince jurors that, when Russell arrived with a wedding

ring at the victim’s house, her relationship with Hawkins caused him to erupt in jealous fury. As

trial counsel argued in closing, “at that moment, that absolute storm, she’s killed. And it is tragic.

It is terribly tragic. But the murder does not happen because she is a snitch. It happens out of

jealously and rage and anger and emotions that are common.” Tr. Vol. 18 at 21. Russell claims

that trial counsel provided ineffective assistance because they did not bolster this argument by

interviewing Hawkins before trial.

          The defense knew about Hawkins, who was then incarcerated, well before trial. The trial

investigator’s notes indicate that Russell “admits that [the victim] was having an affair with

Donald Ray Hawkins and that she was prostituting herself for drugs. . .. He frequently found [the

victim] at Donald Ray’s motel room and people used to tell him they saw the two hanging out on

the street.” State Habeas Record at 368. Russell told the investigator that “the testimony of

Donald Ray Hawkins,” among others, “was crucial.” State Habeas Record at 368. Trial counsel

ran a criminal history to learn information about Hawkins. State Habeas Record at 211, 378.

Trial counsel’s note included an entry “Donald Ray Hawkins – may need to bench warrant.”

State Habeas Record at 31. The defense, however, did not call Hawkins as a witness.




31 / 45
          Russell raised a claim on state habeas review faulting trial counsel’s efforts to support the

jealousy defense. In doing so, Russell provided affidavits from people who could have described

his jealous nature and otherwise supported his defense. The state habeas application, however,

did not include an affidavit from Hawkins, or even specifically argue that trial counsel should

have called him as a witness. State habeas counsel’s proposed findings of fact and conclusions

of law did not mention Hawkins specifically.

          After the State responded to the habeas application, Russell filed a “Pro Se Motion for

Amended Petition for State Writ of Habeas Corpus.” State Habeas Record at 488. For the first

time, Russell specifically argued that counsel provide ineffective assistance “for failing to call

Donald Ray Hawkins as a witness at the time of trial” because “[h]is testimony was mandatory . .

. to show [Russell’s] relationship with [the victim] was the catalyst that resulted in this Crime of

Passion.” State Habeas Record at 488. Russell supported this putative claim with an affidavit

from Hawkins. Hawkins described his “ongoing sexual relationship” with the victim “while

[she] was still having sexual relations with” Russell. Hawkins would have expressed that he

“would not have been having sexual relations with [the victim]” had he known that they were

“still in a romantic relationship” because Russell “was a jealous person.” Hawkins said: “Had I

known that his jealously would have led to her death, I would have stopped our own sexual

relations with each other.” State Habeas Record at 492.

          The state habeas court made explicit findings regarding the claim in the state habeas

application filed by counsel:

          61. The Court finds based on the credible affidavit of trial counsel Hayes that the
          defense theory of the case was to rebut the element of retaliation by showing that
          [Russell] and [Brewer] were involved in a relationship, but [Brewer] saw other
          men; that [Brewer] and [Russell] argued on the night of the offense, and [Russell]
          snapped when [Brewer] pulled a knife.




32 / 45
          62. The Court finds that counsels’ defensive theory was reasonable and was
          apparent at guilt-innocence, beginning with the opening statement, where trial
          counsel informed the jury that the evidence at trial would show that [Brewer]
          abused cocaine, and was involved with different men, including [Russell]; that the
          evidence would show that [Brewer] and [Russell] argued on the night of the
          offense; that [Brewer] pulled a knife and cut [Russell]; that [Russell] stabbed
          [Brewer] in return; and that [Russell] attempted suicide afterwards.

          63. The Court finds that trial counsel continued the defense’s consistent
          reasonable defensive theory by informing the jury during opening statement that
          “the evidence will show you that this is not a case of retaliation, that it is a case of
          jilted and unfaithful love.”

          64. The Court finds that the consistent reasonable defensive theory was present
          during the cross-examination of witnesses during guilt-innocence to elicit
          information concerning [Russell] and [Brewer’s] relationship, [Russell’s] alleged
          lack of knowledge that [Brewer] was a police informant, and the alleged
          circumstances of his statements to the police.

          65. The Court finds that during the defense case-in-chief at guilt-innocence, trial
          counsel enlarged upon the consistent defensive theory by presenting the lengthy
          testimony of [Russell] avowing that he killed [Brewer] when he “snapped” after
          she told him that she had sex with another man.

          66. The Court finds that the consistent defensive theory of counsel was apparent
          when trial counsel specifically informed the trial court during a bench discussion
          that counsel wanted to elicit evidence that [Brewer] evoked the same emotions
          and anger in other men as she did in [Russell].


State Habeas Record at 632-34 (citations omitted). The state court, however, did not rule on, or

even discuss, the pro se application.

          Russell’s federal petition argues that trial counsel provided deficient representation by

not interviewing Hawkins before trial. Russell faults counsel for not developing Hawkins’

testimony, particularly that the killing was the result of “jealousy rage.” State Habeas Record at

492. Respondent urges the Court not to consider the information in Hawkins’ affidavit because

Russell did not properly put it before the state courts. Further, Respondent argues that the Court

should find this claim procedurally barred because Russell did not properly exhaust the




33 / 45
underlying basis for the claim. (Docket Entry No. 47 at 52).14 The Court, however, does not

reach those issues because Russell has not shown Strickland prejudice.

          Trial counsel championed the jealousy defense on which Russell bases his fourth ground

for relief. The state habeas court considered whether trial counsel had adequately supported that

defense, although it did not consider Hawkins’ affidavit in doing so.                        Hawkins’ affidavit,

however, does not contain any allegation that differs fundamentally from the trial defense.

Hawkins’ affidavit confirms that he was having a relationship with the victim and that Russell

had a propensity toward jealousy. The trial testimony, however, did not seriously dispute the

fact that Hawkins and the victim had a relationship. In his affidavit, Hawkins opines that Russell

killed out of jealousy, but Hawkins was not there when Russell attacked the victim. Hawkins’

opinion of what motivated Russell in the moment he killed would likely not be admissible.

          The jury, however, already had Russell’s own explanation about why he killed. While

other witnesses could describe Russell’s character and why he might have killed, only he could

describe whether he did it out of retaliation or jealousy.                  Trial counsel considered calling

Hawkins as a witness and, for some reason not apparent from the record, decided not to do so.

Still, Hawkins’ testimony would not alter the information before the jury in any way that could

create a reasonable probability of a different result. Simply, Russell has not shown that trial

counsel’s failure to call Hawkins as a witness prejudiced the defense. The Court, therefore, will

deny this claim.




14
          Russell argues that “[t]he one missing piece of this puzzle” about why Hawkins did not testify at trial “is
information from defense counsel as to why no investigation action was taken with respect to Hawkins.” (Docket
Entry No. 37 at 45). It is not correct to say that counsel did not make any investigation into Hawkins, but the record
is unclear as to the extent of that investigation. The record does not divulge why counsel did not call him as a
witness. Likely, the state habeas proceedings did not develop an answer to that question because Russell only raised
it in an improper pro se pleading filed well after the State had answered his proper application.


34 / 45
V.        Brady

          Russell’s fifth claim raises a procedurally barred argument that the prosecution violated

Brady v. Maryland, 373 U.S. 83 (1963), by “fail[ing] to produce to defense counsel a ring,

previously seized by the police, which might have reinforced both actual evidence and potential

evidence indicating that [he] went to Brewer’s house to make a romantic proposal, not for any

retaliatory purpose . . . .” (Docket Entry No. 37 at 47). Russell’s argument proceeds as if the

defense was completely unaware of the ring at trial and that “the ring issue arose only after the

state habeas review was complete . . . .” (Docket Entry No. 37 at 51). Russell’s allegations have

no merit.

          Russell asks the Court to assume that the defense was unaware of the ring at trial, but the

police seized that item from Russell himself. The ring was an important trial issue mentioned by

both the prosecution and the defense. Trial counsel did not express any surprise at the ring but

discussed it repeatedly before the jury.        Respondent’s summary judgment motion amply

identifies that “Russell inexplicably argues that the State suppressed favorable evidence that was

actually admitted as a State’s exhibit at trial.” (Docket Entry No. 47 at 61).

          In response to the summary judgment motion, Russell transforms his argument into

“fundamentally a discovery issue” because the ring was not turned over to the defense before

trial. (Docket Entry No. 54 at 25). Russell does not identify any constitutional law requiring the

prosecutor to turn over the possession of physical evidence, such as the ring, before trial. Russell

does not show how physical access to the ring would have made any difference to the defense’s

case or the jury’s consideration of trial evidence. Russell does not show that a Brady issue

somehow exists because the ring before jurors as a State’s exhibit.




35 / 45
          Russell has not overcome the procedural bar of his Brady claim. Alternatively, his Brady

claim is without merit.

VI.       Prosecutorial Argument About Mitigating Evidence

          Russell’s sixth claim argues that the prosecutor violated Russell’s constitutional rights

during punishment-phase closing arguments by misguiding jurors on what evidence may be

mitigating. Texas’s special issues required jurors to answer whether “a sufficient mitigating

circumstance or circumstances . . . warrant that a sentence of life imprisonment rather than a

death sentence be imposed.”        Clerk’s Record at 376.     The trial court instructed jurors to

“consider mitigating evidence to be evidence that a juror might regard as reducing the

defendant’s moral blameworthiness including evidence of the defendants background character

or the circumstances of the offense that mitigates against the imposition of the death penalty.”

Clerk’s Record at 370-71. Russell complains because the trial prosecutor told the jury that

mitigating evidence is “something that might reduce or lessen his responsibility,” but also said

that “there is nothing wrong here that honestly and truly lessens this man’s responsibility, his

blameworthiness, his fault.” Tr. Vol. 20 at 45. Russell objects that the prosecutor’s language

caused jurors only to consider mitigating evidence that reduced his culpability for the offense.

          Russell did not raise this issue on appeal or during the first round of habeas review.

Russell argues that he can overcome the resultant procedural bar of this claim because he bases

his claim on law that developed after the conclusion of state post-conviction review. For

decades, however, defendants have challenged the extent to which Texas juries could consider

mitigating evidence. Russell’s challenge to the State’s argument is not so novel that any of his

earlier attorneys could not have raised the same claim. Russell has not shown cause to overcome

the procedural bar.




36 / 45
          He has also not shown actual prejudice. While Russell claims that the prosecution

limited the jury’s consideration only to mitigating evidence that bore a relationship with the

crime, a broader look at the prosecutor’s argument reveals no such limitation. The State argued:

          I can’t tell you what’s mitigating. It’s up to you. I suggest to you there is nothing
          mitigating in this case. Our Charge tells you that mitigating evidence is something
          that you believe may reduce the defendant’s moral blameworthiness. In other
          words, something that might reduce or lessen his responsibility. Name one thing
          that you have heard during this trial that lessens his responsibility for brutally
          murdering that woman. One thing. There is none.

Tr. Vol. 20 at 45.        The prosecutors told jurors that they could decide what amounted to

mitigating evidence. The jury instructions likewise broadly allowed for the jury to exercise full

discretion in applying any mitigating evidence. The Court finds that Russell has not shown

cause or prejudice to overcome the procedural bar of his sixth ground for relief.15

VII.      Ineffective Assistance in the Investigation and Presentation of Mitigating Evidence

          Russell claims that his trial attorneys provided deficient performance in developing and

presenting evidence for the jury to answer Texas’ mitigation special issue. Russell exhausted

this claim in state habeas court. The state habeas court’s adjudication of this claim began by

acknowledging that “the defense prepared and filed pre-trial motions interviewed witnesses,

obtained discovery from the State, reviewed the State’s file, talked to [Russell] numerous times

about the offense and pending trial, retained a mitigation specialist, talked to [Russell’s] family

and talked [to Russell] about his background and life” State Habeas Record at 519. With that

background, the defense formed a “reasonable, coherent theory of mitigation: [Russell] was

essentially a good person who was adversely affected by his environment and influences on him

and the instant offense was an aberration of [his] character.” State Habeas Record at 524. This

mitigation strategy “centered on the effects of [Russell] being raised among drug dealing and

15
          Alternatively, the Court has reviewed the merits of his claim and, for similar reasons as discussed above,
finds that it is without merit.


37 / 45
violence in the Fifth Ward, being abandoned by his father, having a family history of crime with

relatives in prison, having a mother who had to work at two jobs and get food stamps, and

[Russell] being a good person who did not have much of a chance.” State Habeas Record at 519-

20. Trial counsel put that defense before jurors through the testimony of ten friends and family

members including his mother, two siblings, two aunts, two uncles, and his friends. State

Habeas Record at 520. The state habeas court extensively discussed the detailed testimony that

filled in the outline drawn by the defense’s strategy. State Habeas Record at 520-24.

          Russell, however, claimed in his state habeas application that counsel was deficient in

preparing a punishment-phase case. State habeas counsel interviewed individuals who knew

Russell, many of whom had testified at his trial, and obtained affidavits from them describing

Russell’s background. State habeas counsel gave the affidavits to Dr. Mark Cunningham, a

psychologist who often appears as an expert witness in capital cases. Dr. Cunningham reviewed

the trial, the new affidavits, and record evidence. Dr. Cunningham prepared a report with the

conclusions he derived from his review.

          With that background, Russell claimed that trial counsel did not present an adequate

punishment defense. Russell based his Strickland claim on a list of “adverse developmental

factors” he experienced, as listed by Dr. Cunningham: generational family dysfunction, mother’s

teenage status at outset of childbearing, father abandonment, learning disabilities attention and

concentration problems and school failure, bullied by peers, child neglect, inadequate parental

supervision and guidance with mother’s acceptance of drug trafficking proceeds, corruptive

influence of extended family, chronic poverty, alcoholism of stepfather, chronic emotional

estrangement and hostility in relationship of mother and stepfather, corruptive community

influences, teen onset drug trafficking, community violence exposure with gunshot victimization




38 / 45
and victimization of family, evidence of severe psychological disorder, pathological relationship

with Tanjala Brewer. State Habeas Record at 65-66.

          Contrasting Russell’s habeas evidence against that presented at trial, the state habeas

court found that “trial counsel presented essentially the same evidence at punishment that

[Russell] now contends should have been presented: generational family dysfunction, economic

deprivation, [Russell’s] mother’s age of seventeen at the time of [his] birth, [his] father’s

abandonment, [his] teenage drug dealing, and community violence.” State Habeas Record at

525. The state habeas court recognized that Dr. Cunningham’s affidavit exceeded the scope of

the trial evidence by alleging marital discord among Russell’s parents, a home plagued by

neglect, childhood hyperactivity, and a possible psychological disorder. The state habeas court,

however, found Dr. Cunningham’s affidavit “unpersuasive” and his conclusions “far-reaching”

because the trial evidence directly contradicted many of his opinions. State Habeas Record at

525-26.16 Also, the state habeas court endorsed trial counsel’s belief that “specific evidence of

[Russell’s] life and background, such as the evidence the defense presented to the jury, would be

more effective that studies of convicted murderers.” State Habeas Record at 526.

          With that understanding, the state habeas court found that “counsel cannot be

ineffective”: (1) for “choosing to present mitigation evidence in a different manner than others”;

(2) when “the presented evidence [is] essentially the same as the evidence [Russell] now

complains should have been presented”; (3) for not presenting “a reasonable coherent theory of

mitigation” when it actually presented a “apparent, predominate, and coherent” theme similar to

that alleged on habeas review; (4) not presenting the “less-than authoritative and far-reaching”

testimony of Dr. Cunningham; and (5) not “presenting evidence that undermines and is at odd

16
          A federal court has reached similar conclusions about similar testimony by Dr. Cunningham, finding that
“his testimony would seem hollow-and even unbelievable . . . .” United States v. Bourgeois, 2011 WL 1930684, at
*60 (S.D. Tex. 2011).


39 / 45
with the presented mitigation strategy.” State Habeas Record at 532-33. In sum, the state habeas

court found that counsel was not deficient in the preparation or presentation of evidence.

          In his federal petition, Russell relies on the same evidence he presented in state court to

allege ineffectiveness in defending against a death sentence. Russell acknowledges that this

Court must defer to the state court’s findings and conclusions.           Federal consideration of

ineffective-assistance claims that the state courts have resolved on the merits marries two

forgiving standards: AEDPA deference to the integrity of state court judgments and Strickland’s

deference to counsel’s decisions. While “[s]urmounting Strickland’s high bar is never an easy

task,” a habeas petitioner’s duty to “[e]stablish[] that a state court’s application of Strickland was

unreasonable under § 2254(d) is all the more difficult.” Padilla v. Kentucky, 559 U.S. 356, 371

(2010). “The standards created by Strickland and § 2254(d) are both highly deferential, . . . and

when the two apply in tandem, review is doubly so.” Harrington v. Richter, 562 U.S. 86, 105

(2011) (citation omitted); see also Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Together,

these standards create a “doubly” deferential review that allows a state decision to stand if there

is “any reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter,

562 U.S. at 105.

          Russell’s federal petition does not dispute the state habeas court’s findings and

conclusions, other than to argue that counsel should have presented additional mitigating

evidence because the prosecutor had urged jurors to find a nexus between the evidence and the

charged offense. The essence of Russell’s argument is that trial counsel should have “beefed up”

the mitigation defense. (Docket Entry No. 37 at 61). Courts, however, are disinclined to find

Strickland error because counsel could have done more. Arguments such as that made by

Russell “come down to a matter of degrees” which is particularly susceptible “to judicial second-




40 / 45
guessing.” Dowthitt v. Johnson, 230 F.3d 733, 743 (5th Cir. 2000). The Fifth Circuit has

refused to find Strickland error when trial counsel presented the jurors with similar mitigating

evidence, even if another attorney would have done so differently or more fully. See Coble v.

Quarterman, 496 F.3d 430, 437 (5th Cir. 2007); Rodriguez v. Quarterman, 204 F. App’x 489,

501 (5th Cir. 2006); Alexander v. Quarterman, 198 F. App’x 354, 359-60 (5th Cir. 2006); Parr

v. Quarterman, 472 F.3d 245, 257–58 (5th Cir. 2006).

          The state habeas court issued specific factual findings relating to Dr. Cunningham’s

affidavit, stating that his opinions were not credible or believable. Russell has not overcome the

presumption of correctness afforded those findings. 28 U.S.C. §2254(e)(1).               Importantly,

basing a claim on Dr. Cunningham’s affidavit and arguing that counsel should have presented

“more accurate and stronger arguments” against a death sentence “is simply an argument for a

different strategy . . ..” King v. Davis, 703 F. App’x 320, 330 (5th Cir. 2017). Counsel

developed a strategy to present a mitigating case that largely only differed in detail from that on

which Russell bases his Strickland claim. Perhaps counsel could have presented a more-robust

case, but “the test for ineffectiveness is not whether counsel could have done more; perfection is

not required.” Waters v. Thomas, 46 F.3d 1506, 1518 (11th Cir. 1995). With the doubly

deferential standard afforded the state court adjudication of Strickland claims, Russell has not

shown that the state court’s rejection of his sixth claim was contrary to, or an unreasonable

application of, federal law. 28 U.S.C. § 2254(d)(1). This claim is denied.

VIII. Ineffective Assistance Regarding Evidence of Russell’s Future Threat to Society

          Russell’s eighth claim argues that trial counsel deficiently prepared a case for a favorable

answer to Texas’ future-dangerousness special issue. On state habeas review, Russell claimed

that trial counsel failed to present any evidence that would rebut the State’s argument that he




41 / 45
would be a future societal danger. Russell argued that counsel should have presented the jury

with information similar to that contained in a report from Dr. Cunningham. Dr. Cunningham

would have testified concerning factors that predict violence in prison and his research in capital

sentencing.     State Habeas Record at 52-117.      Dr. Cunningham also would have provided

testimony about the threat posed by capital inmates generally, and that posed by Russell given

his background and discrete characteristics.

          Russell raised this claim in conjunction with his claim involving mitigating evidence.

Russell did not provide extensive briefing on this claim when he raised it in state court. On state

habeas review, Russell primarily used Dr. Cunningham’s report to support his claim that trial

counsel ineffectually presented mitigating evidence. In a single paragraph under his general

ineffectiveness-at-the-penalty-phase claim with the subheading entitled “The Case Against

Future Danger,” however, Russell stated that “the defense failed to rebut or describe how

inaccurate past violence in the free world serves as a predictor of violence while incarcerated.

Cunningham notes countless studies of little predictive value past conduct can serve. Finally, the

defense failed to individualize Mr. Russell’s violence risk from rates of violence among

convicted murderers in Texas prisons.” State Habeas Record at 22.

          Russell now states that his state habeas application “raised, based on Cunningham’s work

regarding future dangerousness” a claim for which “[n]othing . . . appeared in the findings of daft

and conclusions of law . . . .” (Docket Entry No. 37 at 66). To the contrary, the state habeas

court’s recommendation discusses the use of Dr. Cunningham’s report, but follows the format of

Russell’s habeas application and does so in the context of his general Strickland claim. The state

habeas court made specific findings about Dr. Cunningham’s report:

          The Court finds that studies of future dangerousness of convicted Texas
          murderers are not relevant to the question of [Russell’s] future dangerousness as



42 / 45
          they do not address [his] characteristics, circumstances, or individual propensity
          for committing future acts of violence as evaluated by the applicant’s jury based
          on the evidence.

          The Court finds based on the credible affidavit of trial counsel Hayes that counsel
          believes that specific evidence of [Russell’s] life and background such as the
          evidence the defense presented to the jury would be more effective than studies of
          convicted murderers.

State Habeas Record at 631.17

          Russell does not acknowledge the state court findings to which this Court must defer,

much less show by clear and convincing evidence that they are incorrect. At its heart, Russell’s

argument is simply that counsel should have adopted a different strategy at the penalty phase. A

reasonably attorney could come to the conclusion that academic discussion about crime statistics

could be less effective than lay testimony, and in fact could weaken that testimony. The Court

finds that Russell has not shown that the state habeas court’s rejection of this claim was contrary

to, or an unreasonable application of, federal law. 28 U.S.C. § 2254(d)(1). This claim is denied.

IX.       Denial of a Hearing on State Habeas Review

          In his ninth ground for relief, Russell argues that the state habeas court violated his

constitutional rights by not holding a hearing in which his expert Dr. Cunningham could testify.

Russell did not raise this claim in state court and has not overcome the resultant procedural bar.

Even if the Court could reach the merits of his claim, however, “errors in state postconviction

proceedings will not, in and of themselves, entitle a petitioner to federal habeas relief.” Morris v.

Cain, 186 F.3d 581, 585 n.6 (5th Cir. 1999); see also Nichols v. Scott, 69 F.3d 1255, 1275 (5th

Cir. 1995). The Court summarily denies claim nine.




17
          Counsel opined that “specific evidence of the defendant’s life and background, such as [was] presented to
the jury, would have had more effect than studies of violence among convicted murderers.” State Habeas Record at
510-11.


43 / 45
                             CERTIFICATE OF APPEALABILITY

          Under AEDPA, a prisoner cannot seek appellate review from a lower court’s judgment

without receiving a Certificate of Appealability (“COA”). See 28 U.S.C. § 2253(c). Russell has

not yet requested that this Court grant him a COA, though this Court can consider the issue sua

sponte. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). A court may only issue a

COA when “the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 482 (2000).             The Fifth Circuit

anticipates that a court will resolve any questions about a COA in the death-row inmate’s favor.

See Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir. 2000).

           The Supreme Court has explained the standard for evaluating the propriety of granting a

COA on claims rejected on their merits as follows: “Where a district court has rejected the

constitutional claims on the merits, the showing required to satisfy §2253(c) is straightforward:

The petitioner must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484; Miller-El I, 537 U.S. at

336-38. On the other hand, a district court that has denied habeas relief on procedural grounds

should issue a COA “when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling. Slack, 529 U.S. at 484; Miller-El I, 537 U.S. at 336-38. Unless the prisoner meets the

COA standard, “no appeal would be warranted.” Slack, 529 U.S. at 484.

          Having considered the merits of Russell’s petition, and in light of AEDPA’s standards

and controlling precedent, this Court determines that a COA should not issue on any claim.




44 / 45
                                         CONCLUSION

          For the foregoing reasons, the Court GRANTS Respondent’s motion for summary

judgment (Docket. No. 47) and DENIES Petitioner Pete Russell, Jr.’s Petition for Writ of

Habeas Corpus WITH PREJUDICE. All outstanding motions are otherwise DENIED. A

Certificate of Appealability is DENIED with respect to all claims.

          It is so ORDERED.

          SIGNED on this 23rd day of July, 2019.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




45 / 45
